DETAILED ACTION

Status of Application
Claims 1-24 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 -24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 17 is directed towards a “machine-readable medium”, however applicant has provided evidence that the applicant intends the term " machine-readable medium” to include non-statutory matter. The applicant describes a machine-readable medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph 71 of the Specification). In addition, applicant states “Non-limiting machine- readable medium examples can include solid-state memories, optical media, magnetic media, and signals (e.g., radio frequency signals, other photon-based signals, sound signals, etc.)” MPEP 2106.03 states 
Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations; 
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and
• Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).

The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The examiner recommends amending claim 17 to include “A non-transitory machine-readable medium.”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 12-14, 17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al (hereinafter Hammond), U.S. Publication No. 2006/0095728 A1, in view of Yip et al (hereinafter Yip), U.S. Publication No. 2011/0167243 A1.
	Referring to claims 1, 9, and 17, taking claim 1 as exemplary, Hammond discloses an apparatus comprising:
a register [fig. 1, register file unit 150];
an arithmetic logic unit (ALU) [fig. 1, functional unit 160; paragraph 13, “Functional units 160 may be one or more units that perform instructions, such as an arithmetic logic unit”] configured to complete an instruction [fig. 1; paragraph 13, “Scheduler 130 may store a number of instructions, such as instructions 11-12, that are waiting to be scheduled for execution by one of the functional units”] to produce a result [paragraph 18, “result that is produced by functional unit 160”];
a comparator [paragraph 15, “In the embodiment shown, in-flight memory 125 stores an array or table which indicate whether a register in the register file unit is to be used by an instruction that is in-flight. In other embodiments, other elements/mechanisms may be used to indicate whether a register in the register file unit is to be used by an instruction that is in-flight, such as a content addressable memory, assortment of comparators, etc”], coupled to the register and the ALU [paragraph 15, fig. 1; the assortment of comparators can be indirectly coupled to register file unit 150 and functional unit 160] when in operation,
configured to: 
detect that a next instruction of the thread will use the result [paragraphs 13, 18, “an instruction may start to have a status of ‘in-flight’ once dispatched into scheduler 130 and may continue to have an in-flight status until a data result is delivered for that register (e.g., by the register file unit or a functional unit, as discussed below)”; “If an in-flight instruction uses the same register as is to be read from by the new instruction”]; and 
circuitry [see circuity of fig. 1; also see fig. 3 bypass network circuitry], coupled to the comparator, the register, and the ALU when in operation [paragraph 15, see figs. 1 and 3 where the various elements and circuitry are indirectly connected], 
the circultry configured to provide the result directly to the ALU for the next instruction in response to the detection that the next instruction will use the result [paragraphs 18, 21, “If an in-flight instruction uses the same register as is to be read from by the new instruction, then the new instruction may be dispatched into the scheduler without sending the register a request to read the source operand (203)”; the examiner notes that the embodiment described in para 21 discloses forward the result directly to the functional unit: “In some embodiments, output data from register file unit 150 or functional units 160 may be forwarded to scheduler 130 or functional units 160 for use by future instructions”; also see paragraphs 15, 88, 22, fig. 3, where bypass network forwards the result of an instruction directly to functional unit 160 (rather than the to the scheduler 130),  hence the new instruction will be dispatched to the scheduler for execution by the functional unit and the functional unit will have received the result that was detected to be used by the new instruction].
	Hammond does not explicitly disclose the instruction for a thread;  
detect that the thread is scheduled in a next execution slot; and 
provide the result directly in response to the detection that the thread is scheduled in the next execution slot.
However, Yip discloses the instruction for a thread [paragraph 54, “select a thread to be fetched, fetch instructions from instruction cache 205 for the selected thread”];  
detect that the thread is scheduled in a next execution slot [paragraphs 60, 62, “select up to two instructions from the selected thread for decoding by decode unit 215”; “in some embodiments, decode unit 215 may be configured to assign instructions to slots for subsequent scheduling”; hence two instructions are selected and each instruction is assigned to a slot for subsequent scheduling (this suggests the thread is scheduled in a next execution slot since both instructions belong to the same thread and subsequently scheduling the instructions; therefore the first instruction of the thread is scheduled in a first slot for execution, and the second instruction of the thread is scheduled in the next execution slot)]; and 
provide the result directly in response to the detection that the thread is scheduled in the next execution slot [paragraph 121, fig. 7D, first two instructions I30 and I31 where “I30 is executed in scouting mode, and the in-flight result for ‘reg2’ is stored in register storage locations 350. Scouting mode execution on I31 uses the bypass logic 320 to retrieve the stored ‘reg2’ value from register storage locations 350. The retrieved reg2 value is then used as an operand for I31”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Yip in the invention of Hammond, to implement the instruction for a thread; detect that the thread is scheduled in a next execution slot; and provide the result directly in response to the detection that the thread is scheduled in the next execution slot, in order to provide lower program execution times [Yip, paragraph 6].
Referring to claims 4, 12, and 20, taking claim 4 as exemplary, the modified Hammond discloses the apparatus of claim 1, wherein, to provide the result directly to the ALU for the next instruction, the circuitry is configured to insert the result into a source register data path for the ALU [Hammond, paragraph 21, fig. 3, insert result from functional unit 160 into bypass network 310, which may contain buffers to temporarily store data].
Referring to claims 5, 13, and 21, taking claim 5 as exemplary, the modified Hammond discloses the apparatus of claim 1, wherein, to provide the result directly to the ALU for the next instruction, the circuitry is configured to write the result to a source register of the next instruction [Hammond, paragraph 14, fig. 1, “In some embodiments, scheduler 130 stores an instruction with a source operand that specifies a register and schedules the stored instruction based on the arrival at the scheduler of the source operand for that instruction”].
Referring to claims 6, 14, and 22, taking claim 6 as exemplary, the modified Hammond discloses the apparatus of claim 5, wherein the result is written to the source register after the result is provided directly to the ALU [Hammond, fig. 2, see result from 160 to bypass network 310 and write queue 320; paragraph 22, “According to some embodiments, register writes may be buffered in write queue 320 and written into the register file unit in the background”].
Claims 2-3, 10-11, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, in view of Yip, as applied to claims 1, 9, and 17 above, and further in view of Lacey et al (hereinafter Lacey), U.S. Publication No. 2020/0012537 A1.
Referring to claim 2, the modified Hammond does not explicitly disclose the apparatus of claim 1, wherein the comparator is configured to examine a different thread each clock cycle of a processor.
However, Lacey discloses examining a different thread each clock cycle of a processor [paragraphs 140-142, fig. 3, sequence of time slots with the threads interleaved according to a round-robin scheme].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lacey in the invention of the modified Hammond, to implement wherein the comparator is configured to examine a different thread each clock cycle of a processor, in order to save time since some or all of the necessary preparation has already been performed, rather than having to begin only after being triggered by the request itself [Lacey, paragraph 94].
Referring to claims 10 and 18, taking claim 10 as exemplary, the modified Hammond does not explicitly disclose the method of claim 9, wherein the processor is a barrel multi- threading processor.
However, Lacey discloses wherein the processor is a barrel multi- threading processor [paragraph 140].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lacey in the invention of the modified Hammond, to implement wherein the processor is a barrel multi- threading processor, in order to save time since some or all of the necessary preparation has already been performed, rather than having to begin only after being triggered by the request itself [Lacey, paragraph 94].
Referring to claims 3, 11, and 19, taking claim 3 as exemplary, the modified Hammond discloses the apparatus of claim 2, wherein the next execution slot is two clock cycles from production of the result [Lacey, fig. 3, paragraphs 140, 142, “Whatever the number of time slots the round-robin scheme is divided into”; “Typically each slot is one processor cycle long”; hence S0 of Round n+1 can be two clock cycles from S0 in Round n].
Claims 7-8, 15-16, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, in view of Yip, as applied to claims 1, 9, and 17 above, and further in view of Brewer, U.S. Publication No. 2019/0272119 A1.
Referring to claims 7, 15, and 23, taking claim 7 as exemplary, the modified Hammond does not explicitly disclose the apparatus of claim 1, wherein the apparatus Is included in a programmable atomic unit (PAU) in a memory controller.
However, Brewer discloses wherein the apparatus Is included in a programmable atomic unit (PAU) in a memory controller [paragraph 64, When provided with the extended instruction set for executing programmable atomic operations, representative programmable atomic operations circuitry 135 and/or processors 110, 110A may be embodied as one or more hybrid threading processor(s) 115; Generally, the programmable atomic operations circuitry 135 of a first memory controller circuit 100 or of a processor 110, 110A provides barrel-style, round-robin instantaneous thread switching to maintain a high instruction-per-clock rate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Brewer in the invention of the modified Hammond, to implement wherein the apparatus is included in a programmable atomic unit (PAU) in a memory controller, in order to provide reduced latency for accessing memory locations [Brewer, paragraph 3].
Referring to claims 8, 16, and 24, taking claim 8 as exemplary, the modified Hammond discloses the apparatus of claim 7, wherein the memory controller is implemented as a chiplet [Brewer, paragraph 62].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gao et al, U.S. Publication No. 2008/0235674 A1, discloses computation reuse [paragraph 41].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181